Citation Nr: 0738304	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) , currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for an enucleated 
right eye with retained foreign body in the right orbit, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 
1965 to February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) New York, New York, (RO), dated in May 
2004.  

The issue of entitlement to an increased rating for an 
enucleated right eye with retained foreign body in the right 
orbit is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's PTSD is not manifested by more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

3.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in a March 2006 letter.  Any failure in the timing of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There has 
been no prejudicial error in the duty to inform the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Although 
the veteran's representative argues in October 2007 that the 
March 2004 VA PTSD examination is by virtue of its age 
outdated, the Board does not find a basis for remand solely 
based on this assertion.  The examination is detailed and 
consistent with the treatment record.  There has been no 
assertion from the veteran that his PTSD has worsened since 
the examination.  Treatment records dated into April 2005 
provide additional data for assessing this claim.  The 
veteran indicated in March 2006 that he had no additional 
evidence to submit.  Considering the totality of the records, 
the Board finds that further examination is not warranted for 
PTSD.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.



Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) , currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for an enucleated 
right eye with retained foreign body in the right orbit, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 
1965 to February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) New York, New York, (RO), dated in May 
2004.  

The issue of entitlement to an increased rating for an 
enucleated right eye with retained foreign body in the right 
orbit is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's PTSD is not manifested by more than 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

3.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in a March 2006 letter.  Any failure in the timing of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There has 
been no prejudicial error in the duty to inform the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Although 
the veteran's representative argues in October 2007 that the 
March 2004 VA PTSD examination is by virtue of its age 
outdated, the Board does not find a basis for remand solely 
based on this assertion.  The examination is detailed and 
consistent with the treatment record.  There has been no 
assertion from the veteran that his PTSD has worsened since 
the examination.  Treatment records dated into April 2005 
provide additional data for assessing this claim.  The 
veteran indicated in March 2006 that he had no additional 
evidence to submit.  Considering the totality of the records, 
the Board finds that further examination is not warranted for 
PTSD.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.



Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

A claimant may limit an appeal to a specific evaluation, and 
where he does so, the Board is without authority to 
adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).

Factual Background and Analysis

The veteran is a combat veteran of the Vietnam War.  He lost 
his right eye due to being hit with part of a grenade while 
in service.  Service connection for anxiety reaction was 
granted in February 1968.  In September 1994, the rating was 
increased to 70 percent.  The diagnosis has been changed to 
PTSD in more recent treatment records.  

The veteran's claim for an increased rating for PTSD was 
filed in December 2003.  In essence, he contends that his 
PTSD has worsened, and now warrants a higher rating.  

The record consists of VA treatment records dated from 2002 
to April 2005 which show that the veteran regularly attended 
therapy sessions.  The veteran reportedly suffered from 
nightmares, avoidant behavior, isolation, fatigue, panic 
attacks, tearfulness and sadness.  

The veteran underwent VA psychiatric examination in March 
2004.  The examiner noted that the treatment records were 
reviewed prior to the examination.  He was noted to be twice 
divorced and unemployed.  He had last worked as a union 
official in the mid-1980's, and had retired on disability due 
to his anxiety.  He had sole custody of and was raising his 
16 year old son.  He reported he cared very much for his son 
and without him there would be very little to motivate him.  
He reported one or two friends but a general avoidance of 
social situations.  Social activities were generally limited 
to going to friend's homes.  The veteran avoided public 
places and crowds due to panic attacks.  He reported no 
current hobbies.  He tried not to listen to the radio or 
watch television as news of the Iraq war triggered nightmares 
and distressing memories.  The veteran reported he was not 
engaged in substance abuse.  He was taking diazepam and 
trazodone.  He got only marginal relief from insomnia with 
trazodone.  He noted monthly VA treatment with a social 
worker.  

The veteran described intrusive memories of combat and 
nightmares occurring more than once a week.  He frequently 
woke up in a cold sweat and rarely got more than four to six 
hours sleep.  This caused daily fatigue.  He also reported he 
had been chronically depressed since the 1970's.  He reported 
a recent exacerbation resulted in his spending several days 
in bed.  He occasionally lost his temper with his son.  He 
described difficulty in expressing emotion and had not been 
in a relationship for five years.  

On mental status examination, he was casually dressed, 
appropriately groomed, and oriented in all spheres.  He made 
good eye contact and displayed appropriate behavior.  His 
mood was mildly dysphoric, his affect was constricted and 
primarily negative.  He admitted to passive suicidal ideation 
but no plan; no homicidal ideation.  Long and short term 
memory were intact, attention and concentration were 
adequate.  There was no impairment of thought process or 
communication.  His speech was normal.  His thinking was 
logical, goal oriented and ordered, without evidence of 
thought disorder.  He denied hallucinations or delusions.  He 
indicated adequate maintenance of personal hygiene.  He 
reported panic attacks in crowds, restricted activities, and 
episodes of depression causing him to stay in bed for days at 
a time.  He did not describe rituals or obsessions 
interfering with functioning.  He described insomnia and 
resulting fatigue in the daytime.  He denied current 
substance abuse.  The examiner observed that the veteran's 
PTSD was chronic.  The current GAF score assigned was 45, 
reflecting marked impairment of social and occupational 
functioning, panic attacks, chronically depressed mood, 
insomnia and resulting fatigue.  GAF ranged from 45-50 over 
the past year.  

Treatment records dated through April 2005 show additional 
PTSD treatment on a regular basis.  The veteran reported he 
had become involved in a relationship with a woman for the 
first time in awhile.  This took up a lot of his emotional 
energy.  In November 2004, he was observed to be alert, 
oriented, clean and appropriately dressed.  His speech was 
spontaneous and productive.  His mood was depressed and his 
affect neutral; he denied suicidal or homicidal ideations, 
hallucinations or delusions.  His memory and concentration 
were fair.  Insight was present and judgment was not 
disturbed.  No major side effect of medication was noted.  He 
did offer that as the relationship progressed there were 
problems as noted in January 2005, such as his significant 
other distancing herself at different times.  In March 2005, 
he noted it was embarrassing when the other person slept in 
another bed due to his restlessness related to PTSD.  He also 
noted he has to change his sheets frequently because he 
soaked them with sweat during PTSD nightmares.  He planned to 
go to a Trauma Conference with his significant other, at her 
urging, as noted in April 2005.  His medications were 
reviewed to determine whether there was a problem with them, 
causing some depression.  The veteran reported he was not 
having a depressive rebound following a recent vacation.  The 
veteran noted later in April 2005 that the relationship was 
running hot and cold.  He was thinking of moving to Florida 
when his son graduated from high school in June.  The veteran 
expressed fatigue over being a single parent.  He spent all 
of his energies over the years trying to raise his son 
properly.  

Thus, the Board has adequate data in these examinations with 
which to assess the veteran's current psychiatric situation.  
There is no question that his overall mental health is 
significantly compromised by PTSD.  This has been documented 
by his examination and treatment records.

The Board notes that the veteran's mental status examinations 
show that he is having difficulty but still functioning 
psychologically to such a degree that he has been able to 
continue in obligations as a single parent over many years.  
He has been able to function in all routine daily tasks.  He 
has some difficulty with nightmares and mood impairment 
characterized by depression and anxiety.  However, he has 
been able function mentally to handle the tasks of daily life 
and single parenting.  He has reportedly become increasingly 
isolated by choice.  However, he also reported initiating and 
sustaining a long term serious relationship with attendant 
emotional highs and lows.  

The veteran's overall mental instability remains consistently 
at the point where his GAF has ranged from 45 to 50, as 
assessed by the VA examiner in March 2004.  The VA 
examination is found to be thorough and insightful as to the 
relevant rating criteria, with depth of description and 
commentary.  It appears that the VA assessment shows the 
veteran's true level of functioning.  

The veteran has panic attacks, depression, self-isolation and 
anxiety.  He has however, managed to maintain his 
relationship with his son and initiate an intimate 
relationship.  Considering the totality of the manifestations 
of his PTSD, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 70 percent.  

The veteran has not shown total occupational and social 
impairment.  There are no gross impairments in thought 
processes or communication, he is not having persistent 
delusions or hallucinations, he does not demonstrate grossly 
inappropriate behavior, and he is not in persistent danger of 
hurting self or others.  Though he has reported he has stayed 
in bed days at a time due to depression, there has been no 
true intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
nor has there been documented or alleged disorientation to 
time or place.  The veteran's memory has not been 
characterized by loss for names of close relatives, own 
occupation, or own name.  In short, none of the 
characteristics of a 100 percent rating have been shown.  Nor 
has he demonstrated ritualistic behaviors, illogical thinking 
or significant impairment other than mood and anxiety.  His 
long history of functioning without severe problems 
demonstrates he is generally functioning satisfactorily.  He 
has not been hospitalized for PTSD.  Although there is 
depressed mood and anxiety, routine behavior, self-care, and 
conversation have been described as basically normal.  His 
chronic sleep impairment, depression and anxiety are noted, 
but these do not suggest disability above the criteria for a 
70 percent rating.  

The Board finds that the preponderance of the evidence is 
against the claim of an increased initial rating, in excess 
of 70 percent, for PTSD.

The Board notes that the veteran is receiving a total rating 
based on individual unemployability due to service connected 
disabilities, based on all of his combined disabilities.  It 
is significant to note that the veteran urges that the PTSD 
has affected his ability to establish and maintain effective 
relationships, but that VA regulations prohibit the 
assignment of an evaluation based solely upon social 
impairment.  See 38 C.F.R. § 4.126(b).  In his most recent 
treatment records, he reported having a girlfriend for the 
first time in a long time, though the relationship progressed 
to be somewhat hot and cold, as described by the veteran.  
The treatment records also document that he has also been a 
diligent, dutiful single parent caring for and raising a 
child alone despite adversity and the challenges that come 
with raising a teenager.  There is no competent evidence of 
symptoms in excess of those warranted for a 70 percent 
rating.  Therefore, the Board finds entitlement to a rating 
in excess of 70 percent is not warranted.


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) , currently evaluated as 70 percent disabling 
is denied.  


REMAND

As to the claim of entitlement to an increased rating for the 
right eye enucleation, currently rated as 40 percent 
disabling, a remand is required in order to fulfill the VA's 
duty to assist.  Specifically, the veteran has indicated that 
his vision has decreased since the last VA examination in 
March 2004.  He reported in his December 2004 substantive 
appeal that his corrected vision was worse than 20/20 for 
near vision in the left eye.  He requested his vision be 
rechecked.  In September 2006 argument, the veteran's 
accredited representative argued that the veteran sought a 
recheck of VA's findings regarding his vision.  In October 
2007 informal hearing presentation, the veteran's 
representative observed that the veteran contended his eye 
disorder had worsened and that in light of this assertion, 
the examination was too old to adequately evaluate the 
current state of the service-connected eye disorder.  The 
representative cited to Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), as authority for this argument.

The Board notes that the veteran's contention that the 
disorder has worsened directly relates to the criteria by 
which this disorder is evaluated.  In view of the importance 
of this assessment in determining the veteran's disability 
rating, the Board agrees that additional examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his enucleated right eye with 
retained foreign body in the right orbit.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Adequate 
reasons and bases are to be provided in 
the opinion.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


